Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 12/03/2020, in which, claim(s) 10-18 are pending.
Claim(s) 1-9 is/are cancelled.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 02/14/2020 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 15 recites the limitation “…operating the control device in a manner…” (emphasis added).  There is insufficient antecedent basis for the term “the control device” (emphasis added) limitation in the claim.
Dependent claims 11-14 and 16-18 are rejected for at least in part for incorporating the deficiency of claim 10 and 15 as stated above.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 10 and 15 reciting “extracting license information from the license file and operating the control device in a manner dependent on the license information”; however, it is unclear the function of operating in a manner dependent on the license information.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “a control unit configured to…” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because although the specification disclosed the control device furthermore comprises a control unit, for example in the form of a microprocessor and associated program memory, which control unit is configured to carry out a method described above; however, it is unclear if the control unit is the microprocessor.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(s) 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a read/write unit for…” in claim 15 is limitations that invoke 35 U.S.C. 112, sixth paragraph. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, applicant should:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (Pat. No.: US 2015/0081047 A1; hereinafter R1).
Regarding claims 10 and 15, R1 discloses a method for operating an electrical control device on the basis of license information stored on an exchangeable storage medium, wherein the method comprises:
reading out an exchangeable storage medium identification of the exchangeable storage medium (acquire the KEY ID, the identifier of the hardware key, wherein the hardware key maybe the storage medium, USB memory, connector, etc., [R1; ¶32, 40-48; fig. 1-3 and associated text]); 
reading a license file stored on the exchangeable storage medium (request, by the license file generation unit for a license file, the license file maybe stored at the storage medium/memory [R1; ¶32, 40-48; fig. 1-3 and associated text]);
extracting a license file identification from the license file read (extract the KEY ID from the license file [R1; ¶32, 40-48; fig. 1-3 and associated text]); 
comparing the license file identification with the exchangeable storage medium identification (compare if the KEY ID matches [R1; ¶32, 40-48; fig. 1-3 and associated text]); and 
when the license file identification corresponds to the exchangeable storage medium identification:
extracting license information from the license file and operating the control device in a manner dependent on the license information, and (ii) storing the license file identification and the license information in the control device (the extracting of the license file includes KEY ID, user identification information, etc., when the KEY ID is correct, write the license file to the license storage unit of the hardware key, in which the license file maybe used for updating the storage content in the first maintenance mode [R1; ¶32, 40-48; fig. 1-3 and associated text]).

Regarding claim 12, R1 discloses the method according to claim 10, wherein the license file identification and the license information are stored in an encrypted manner in the license file (the information is encrypted within the license file [R1; ¶32, 40-48; fig. 1-3 and associated text]).

Regarding claim 13, R1 discloses the method according to claim 10, wherein the control device has a set of possible functions, wherein the license information controls which of the possible functions are able to be carried out (the matches of KEY ID and valid license file allow the update of storage and different maintenance mode [R1; ¶32, 40-48; fig. 1-3 and associated text]).

Regarding claim 14, R1 discloses the method according to claim 10, wherein the exchangeable storage medium identification is an exchangeable storage medium serial number (unique identifier of the memory device [R1; ¶21, 32; fig. 1]).

Regarding claim 16, R1 discloses the electrical control device according to claim 15, wherein the control device comprises the exchangeable storage medium, wherein the exchangeable storage medium is configured for storing license information (storing license data and license file [R1; ¶32, 40-48; fig. 1-3 and associated text]).

Regarding claim 17, R1 discloses the electrical control device according to claim 15, wherein the control device is a frequency converter, a servo-converter or a motion controller (servo controller [R1; ¶19]).

Regarding claim 18, R1 discloses the electrical control device according to claim 15, wherein the exchangeable storage medium is an SD card (USB or other attachable storage memory [R1; ¶32; fig. 1-2 and associated text]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (Pat. No.: US 2015/0081047 A1; hereinafter R1) in view of Hughes et al. (Pub. No.: US 2008/0319779 A1; hereinafter R2).
Regarding claim 11, R1 discloses the method according to claim 10, when the license file identification stored in the control device corresponds to the exchangeable storage medium identification, generating a license file on the exchangeable storage medium, wherein the generated license file contains the license file identification stored in the control device and the license information stored in the control device (the license file includes KEY ID, user identification information, etc., when the KEY ID is correct, generate the license file, transmit it to the license storage unit and write the license file to the license storage unit of the hardware key, in which the license file maybe used for updating the storage content in the first maintenance mode [R1; ¶32, 40-48; fig. 1-3 and associated text]).
R1 does not explicilty discloses wherein for a case where no license file is stored on the exchangeable storage medium, the method comprises: comparing the exchangeable storage medium identification with a license file identification stored in the control device; however, in a related and analogous art, R2 teaches this feature.


Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432